     Case 2:16-cv-02681-AWI-EPG Document 70 Filed 07/07/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7                           IN THE UNITED STATES DISTRICT COURT

 8                              EASTERN DISTRICT OF CALIFORNIA

 9
      STAND UP FOR CALIFORNIA!, et al.                   CASE NO. 2:16-cv-02681-AWI-EPG
10
                         Plaintiffs,                     ORDER SETTING BRIEFING SCHEDULE
11                                                       SUBJECT TO RECEIPT OF FORMAL
                                                         MANDATE
12            v.
13
      UNITED STATES DEPARTMENT OF
14    THE INTERIOR, et al.,
15                       Defendants.
16

17

18          On June 29, 2020, the parties participated in a telephonic status conference. Plaintiffs’
19   counsel Sean Sherlock, federal Defendants’ counsels Steven Miskinis and JoAnn Kintz, and
20   Intervenor Defendant’s counsel Danielle Spinelli appeared telephonically. For the reasons stated
21   on the record, and subject to the Ninth Circuit issuing a formal mandate before August 1, 2020,
22   the briefing schedule in this action shall be as follows:
23
                            Date                                                Event
24
      August 31, 2020                                    Plaintiffs shall file their renewed motion for
25                                                       summary judgment.
      September 30, 2020                                 The federal defendants and intervenor
26                                                       defendant North Fork Rancheria of Mono
                                                         Indians (“North Fork”) shall each file renewed
27                                                       combined cross-motions for summary
28                                                       judgment and oppositions to plaintiffs’

                                                        1
     Case 2:16-cv-02681-AWI-EPG Document 70 Filed 07/07/20 Page 2 of 2

 1                                                       motion.
      October 30, 2020                                   Plaintiffs shall file their combined reply in
 2
                                                         support of their renewed motion for summary
 3                                                       judgment and opposition to the cross-motions
                                                         filed by the federal defendants and North
 4                                                       Fork.
      November 30, 2020                                  The federal defendants and North Fork shall
 5                                                       each file their replies in support of their
                                                         renewed cross-motions.
 6
            The parties have agreed to waive a statement of undisputed facts. In their briefing, the
 7
     parties shall either: (1) make clear references to the parts of the administrative record upon which
 8
     they rely or (2) create a separate statement of undisputed facts that contains only references to the
 9
     administrative record.
10
            This order will be of no effect if the Ninth Circuit does not issue a formal mandate by
11
     August 1, 2020.
12

13
     IT IS SO ORDERED.
14

15      Dated:     July 6, 2020                                /s/
                                                        UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28

                                                        2
